Citation Nr: 1519138	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-42 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The appellant served in the Army National Guard from January 1979 to January 1985 and had multiple periods of active duty for training.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends he is entitled to service connection for a hearing loss disability and tinnitus incurred as a result of noise exposure while serving in the Army National Guard.  

The Board notes entitlement to service connection is only available for active military, naval, or air service.  See 38 U.S.C.A. § 1131 (West 2014).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty, or from an acute myocardial infraction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  

The appellant completed periods of active duty for training from February 8, 1979 to June 1, 1979; May 31, 1980 to June 14, 1980; July 11, 1981 to July 25, 1981; January 23, 1982 to February 6, 1982; June 17, 1983 to July 2, 1983; and June 1 to 17, 1984.  He also completed multiple periods of inactive duty for training (approximately one weekend per month during his time in the National Guard).

He specifically alleges he was exposed to noise from firearms and "run[ning] equipment" with no hearing protection.  See May 2010 statement.  The record also contains statements from friends and family testifying they observed his hearing diminish with his National Guard service.  See February 2010 statements from spouse, D.J.W., and S.E.M.  

In April 2010 VA issued a formal finding of partial unavailability of service treatment records and the appellant was duly notified.  The available service treatment records show a decrease in measured hearing from January 1979 to March 1983.  A review of his Certificate of Release or Discharge from Active Duty (Form DD 214) for his first period of active duty for training reveals his military occupational specialty was lifting and loading equipment operator.  Other service personnel records indicate he also served as an automatic rifleman (Infantryman).  

The appellant attended a VA examination in May 2010, and the examiner concluded his hearing loss and tinnitus were less likely caused by or a result of military noise exposure.  The examiner reasoned the appellant had normal hearing in service and there were no complaints of hearing loss or tinnitus during or after weekend drills.  Further, there was no evidence to suggest his current hearing loss was caused by monthly trainings in the National Guard.  

The Board finds the May 2010 VA examination report is inadequate for rating purposes.  It appears the examiner may have failed to consider the appellant's lay contentions regarding his perception of his hearing and the buddy statements describing observations of the appellant's hearings made by others.  In addition, the examiner did not address the significance of the hearing shift between 1979 and 1983 (during the time the appellant was in the National Guard).  The examiner also did not provide a rationale for why tinnitus was not related to the appellant's service.

For the foregoing reasons, a remand is necessary to determine whether the appellant sustained an injury or disease during his periods of active duty for training and inactive duty for training that resulted in his current hearing loss and tinnitus.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  After the aforementioned development has been completed, refer the appellant's claims file to the VA examiner who conducted the May 2010 VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the appellant's hearing loss and tinnitus.  The examiner must review the Veteran's claims folder and any applicable electronic records.  The examination report should indicate that these files were reviewed.

After reviewing the record again, respond to the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the appellant's current hearing loss and tinnitus had their clinical onset during a period of active duty for training or inactive duty for training (periods detailed above) or are otherwise related to in-service exposure to loud noises? 

In answering the above question, the examiner is asked to specifically discuss the following: 

(a) Whether the hearing loss found is consistent with acoustic trauma, or would more likely be related to disease, infection, advancing age, or other cause.  
(b) Any relationship between defective hearing and tinnitus.
(c) The significance, if any, of the documented shift in the appellant's hearing between 1979 and 1983.
(d) The observations made by the appellant and others regarding his hearing.

The examiner should accept as fact that the appellant served as a lifting and loading equipment operator and as an Infantryman, and as a result was exposed to noise from small arms fire and running machinery during his periods of active duty for training and inactive duty for training.  A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the appellant and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




